UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22046 DWS RREEF World Real Estate Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited) DWS RREEF World Real Estate Fund, Inc. Shares Value ($) Common Stocks 115.7% Australia 18.2% Ardent Leisure Group Aspen Group Australand Property Group CFS Retail Property Trust Challenger Diversified Property Group Charter Hall Group Charter Hall Office REIT Charter Hall Retail REIT Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Mirvac Group Stockland Westfield Group (Cost $19,165,101) Belgium 0.6% Cofinimmo(Cost $790,171) Canada 6.9% Allied Properties Real Estate Investment Trust (a) Allied Properties Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) Extendicare Real Estate Investment Trust (a) Extendicare Real Estate Investment Trust (a) InnVest Real Estate Investment Trust RioCan Real Estate Investment Trust (Cost $5,679,057) Cayman Islands 1.9% Soho China (b)(Cost $2,125,828) Channel Islands 0.8% LXB Retail Properties PLC*(Cost $931,796) France 7.5% ICADE (c) Klepierre Unibail-Rodamco SE (Cost $7,228,354) Germany 0.4% Alstria Office REIT-AG (Cost $390,131) Hong Kong 7.1% Champion Real Estate Investment Trust Sun Hung Kai Properties Ltd. The Link REIT (Cost $6,802,209) Italy 0.5% Immobiliare Grande Distribuzione (Cost $527,642) Japan 14.3% Advance Residence Investment Japan Excellent, Inc. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Kenedix Realty Investment Corp. Nippon Building Fund, Inc. Nomura Real Estate Office Fund, Inc. United Urban Investment Corp. (Cost $16,176,399) Malta 0.0% BGP Holdings PLC*(Cost $0) 2 Netherlands 5.1% Corio NV Eurocommercial Properties NV (CVA) VastNed Retail NV Wereldhave NV (Cost $4,953,670) New Zealand 0.6% DNZ Property Fund Ltd.* Goodman Property Trust Kiwi Income Property Trust (Cost $600,587) Norway 0.6% Norwegian Property ASA*(Cost $729,546) Singapore 14.0% Ascendas India Trust Ascendas Real Estate Investment Trust Cache Logistics Trust* Cambridge Industrial Trust CapitaCommercial Trust CapitaMall Trust CapitaRetail China Trust CDL Hospitality Trusts Fortune REIT K-REIT Asia Suntec Real Estate Investment Trust (Cost $14,230,810) Sweden 0.6% Kungsleden AB(Cost $577,542) United Kingdom 9.3% Big Yellow Group PLC Capital & Regional PLC* Conygar Investment Co. PLC* Development Securities PLC Great Portland Estates PLC Hansteen Holdings PLC Land Securities Group PLC Metric Property Investments PLC* NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* Unite Group PLC* (Cost $11,196,425) United States 27.3% AvalonBay Communities, Inc. (REIT) (c) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) (c) Camden Property Trust (REIT) (c) Cedar Shopping Centers, Inc. (REIT) Cogdell Spencer, Inc. (REIT) CommonWealth REIT (REIT) Digital Realty Trust, Inc. (REIT) (c) Duke Realty Corp. (REIT) First Industrial Realty Trust, Inc. (REIT)* Home Properties, Inc. Hospitality Properties Trust (REIT) Inland Real Estate Corp. (REIT) LaSalle Hotel Properties (REIT) Mack-Cali Realty Corp. (REIT) Medical Properties Trust, Inc. (REIT) (c) Parkway Properties, Inc. (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) Sovran Self Storage, Inc. (REIT) Taubman Centers, Inc. (REIT) (c) The Macerich Co. (REIT) Weingarten Realty Investors (REIT) (c) (Cost $27,087,809) Total Common Stocks (Cost $119,193,077) Closed-End Investment Companies 1.3% Alpha Pyrenees Trust Ltd. ProLogis European Properties* Total Closed-End Investment Companies (Cost $1,182,787) Preferred Stocks 8.6% United States Apartment Investment & Management Co., Series U, 7.75% (REIT) Apartment Investment & Management Co., Series Y, 7.875% (REIT) Apartment Investment & Management Co., Series T, 8.0% (REIT) Apartment Investment & Management Co., Series V, 8.0% (REIT) CBL & Associates Properties, Inc., Series D, 7.375% (REIT) Corporate Office Properties Trust, Series J, 7.625% (REIT) (c) Developers Diversified Realty Corp., Series H, 7.375% (REIT) Kilroy Realty Corp., Series F, 7.5% (REIT) LaSalle Hotel Properties, Series G, 7.25% (REIT) Omega Healthcare Investors, Inc., Series D, 8.375% (REIT) Regency Centers Corp., Series D, 7.25% (REIT) SL Green Realty Corp., Series C, 7.625% (REIT) Sunstone Hotel Investors, Inc., Series A, 8.0% (REIT) Taubman Centers, Inc., Series H, 7.625% (REIT) Taubman Centers, Inc., Series G, 8.0% (REIT) Total Preferred Stocks (Cost $9,318,226) Securities Lending Collateral 4.9% Daily Assets Fund Institutional, 0.29% (d) (e) (Cost $5,655,780) Cash Equivalents 0.0% Central Cash Management Fund, 0.21% (d) (Cost $42,698) % of Net Assets Value ($) Total Investment Portfolio (Cost $135,392,568) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $158,538,469.At September 30, 2010, net unrealized depreciation for all securities based on tax cost was $6,815,733.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,100,155 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,915,888. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Security is listed in country of domicile. Significant business activities of company are in China. (c) All or a portion of these securities were on loan.The value of all securities loaned at September 30, 2010 amounted to $5,510,499 which is 4.7% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At September 30, 2010 the DWS RREEF World Real Estate Fund, Inc. had the following sector diversification: Market Value ($) As a % of Common & Preferred Stocks Diversified 34.7 % Shopping Centers 23.2 % Office 14.9 % Apartments 9.9 % Regional Malls 6.0 % Health Care 4.4 % Hotels 2.5 % Storage 2.2 % Industrial 2.2 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and/or Other Equity Investments (f) Australia $
